DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections- 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-2, 6, 10-12, 16-20 and 22-25 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Shin 2015/0331451.
Regarding claim 1, Shin discloses a display device (Fig 3a), comprising; a frame (390 including 370,340, Fig 7a) that includes a protrusion (371); a display panel on the frame (310 and/or including 330 Fig 7a); a pressure sensing unit (320) between the frame and an edge portion of the display panel (edge of 310, 330, see Fig 7c), the pressure sensing unit including a first electrode (360a/360b, Fig 7c) and a second electrode (360c, 360d); and a pressure sensing drive unit (350) connected to the first electrode and the second electrode (by way of 365), (as depicted Fig 7c). 
Regarding claim 2, Shin discloses the display device of claim 1, wherein the protrusion has an area less than or substantially equal to that of a region where the first and second electrodes overlap each other (see Fig 7c). 
Regarding claim 6, Shin discloses the display device of claim 1, wherein the first electrode extends in a first direction, and the second electrode extends in a second direction that intersects the first direction (Fig 7c). 
Regarding claim 10, Shin discloses the display device of claim 1, wherein the frame includes a plurality of protrusions including the protrusion, and a region where the first and second electrodes overlap each other overlaps at least two of the plurality of protrusions (Fig 7c). 
Regarding claim 11, Shin discloses the display device of claim 1, wherein the protrusion has a polygonal column shape (Fig 7b). 
Regarding claim 12, Shin discloses the display device of claim 1, wherein: the display panel includes a pixel (par 0209); and a region where the first and second electrodes overlap each other (region/area where first and second electrodes overlap each other, Fig 7c) has an area greater than that of the pixel (Fig 6a). 
claim 16, Shin discloses the display device of claim 1, wherein the frame includes a plurality of protrusions including the protrusion (371, 372), and the plurality of protrusions are arranged in a matrix (Figs 5, 6a). 
Regarding claim 17, Shin discloses the display device of claim 1, wherein the protrusion overlaps a region where the first electrode and the second electrode overlaps each other (region/area where first and second electrodes overlap each other, Fig 7c). 
Regarding claim 18, Shin discloses a display device (Fig 3a) comprising: a frame (370) that includes a base (390), a support (340) disposed on the base (Fig 7a), and a plurality of protrusions that protrude from the support (371, 372); a display panel disposed on the frame (310 and/or including 330 Fig 7a) and that includes a planar portion (plane/flat portion of 310, 330) and an edge portion disposed along at least one end of the planar portion (edge of 310, 330, see Fig 7c); and a pressure sensing unit (320) disposed between the frame and the display panel (Fig 7a), the pressure sensing unit including a first electrode (360a/360b, Fig 7c) and a second electrode (360c, 360d), and wherein the protrusion overlaps the first electrode and the second electrode (as depicted Fig 7c).
claim 19, Shin discloses the display device of claim 18, further comprising: a pressure sensing drive unit (350) connected to the first electrode and the second electrode (by way of 365, Fig 7c). 
Regarding claim 20, Shin discloses the display device of claim 18, wherein a top surface of the support has a shape substantially identical to that of the display panel (Fig 7a, 7b). 
Regarding claim 22, Shin discloses the display device of claim 18, wherein the support overlaps both the planar portion and the edge portion (as depicted Fig 7c). 
Regarding claim 23, Shin discloses the display device of claim 18, further comprising a window (310) on the display panel (Fig 7a). 
Regarding claim 24, Shin discloses the display device of claim 18, further comprising a touch sensing unit between the window and the display panel (Abstract). 
Regarding claim 25, Shin discloses the display device of claim 17, wherein the protrusion overlaps a region (region/area where first and second electrodes overlap each other, Fig 7c) where the first electrode and the second electrode overlaps each other (Fig 6a). 

Allowable Subject Matter
Claims 3-4, 7-9, 13-15 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
Claim 3. The display device of claim 1, wherein a top surface of the protrusion has a curvature radius less than or substantially equal to that of the pressure sensing unit. The specific teaching of claim 3, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. 
Claim 4. The display device of claim 1, wherein: the frame includes a base, a support disposed on the base, and a spacer that protrudes from the support at one end of the support; and the protrusion protrudes from the support and has a height less than a height of the spacer. The specific teaching of claim 4, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claim 5 depends, either directly or indirectly, from claim 4 and are therefore allowable for at least the same reasons.
Claim 7. The display device of claim 6, wherein the protrusion extends in the first direction, and the protrusion has a width less than or substantially equal to a width of the first electrode. The specific teaching of claim 7, in combination with 
Claim 8. The display device of claim 6, wherein each of the protrusion extends in a second direction, and the protrusion has a width less than or substantially equal to a width of the second electrode. The specific teaching of claim 8, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. 
Claim 9. The display device of claim 1, further comprising a variable resistor member between the first electrode and the second electrode. The specific teaching of claim 9, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. 
Claim 13. The display device of claim 1, wherein the first electrode is spaced apart from the second electrode. The specific teaching of claim 13, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. 
Claim 14. The display device of claim 1, wherein the first electrode does not contact with the second electrode. The specific teaching of claim 14, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. 
Claim 15. The display device of claim 1, wherein the protrusion contacts with one of the first and second electrodes. The specific teaching of claim 15, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. 
Claim 21. The display device of claim 18, wherein the base comes into contact with at least one side surface of the display panel and the pressure sensing unit. The specific teaching of claim 21, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.

Claims 26-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The specific teaching of claim 26, i.e. “wherein the pressure sensing unit includes a unit pressure sensor, wherein the unit pressure sensor is connected to the first electrode, the second electrode, and the variable resistor member, and wherein the protrusion overlaps the unit pressure sensor,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                September 11, 2021